Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15, 17 and 19objected to because of the following informalities:  The claims recite language (i.e. wherein in each case ) that creates a conditional situation that can or cannot occur. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dannenberg (DE 102015216097) {English language translation is provided}
Regarding claim 11, Dannenberg teaches an electrical energy supply device comprising: 
a plurality of usage units, wherein each usage unit is designed to generate or to buffer electrical energy, or to dynamically reload it (see 64, Fig. 1), and 
wherein a control device is designed to control an energy exchange (E) between the energy supply device on the one hand (see 20 or 30, Fig. 1) and an appliance connected to the energy supply device on the other hand (see 40 Fig. 1, para 0010-0012), 
wherein the energy supply device carries out the energy exchange (E) through a busbar assembly, wherein busbars of the busbar assembly form a busbar matrix (several (see 52, 54, Fig. 1), and in the energy supply device the usage units are divided up into strands and in each strand the usage units are hooked up in a series circuit and the series circuit is connected across a DC voltage converter (see 62, Fig. 1) to one strand end of the strand and each strand end of the strand is connected across a respective galvanically separable switching unit (see 58, Fig. 1) to the busbar assembly and the control device is designed to select at least one of the strands by a predetermined suitability criterion for the energy exchange (E) and to connect each selected strand galvanically by switching of its switching units to those busbars to which the appliance is connected (see Fig. 1, para 0010-0012).
Regarding  claim 12, Dannenberg teaches wherein each usage unit respectively comprises at least one battery cell, especially a battery cell module or an assembly of several battery cell modules, and/or at least one fuel cell and/or at least one solar panel and/or at least one capacitor and/or a generator (see 64 Fig. 1).
Regarding  claim 13, Dannenberg teaches wherein the suitability criterion is used to dictate a charge state and/or a performance capability of the usage units of the respective strand in relation to the current energy exchange process (see Fig. 1, para 0022).
Regarding  claim 14, Dannenberg teaches wherein a bridging circuit is provided within each strand for each usage unit and the control device is designed to control the respective DC voltage converter of each strand and the at least one switching unit of each strand and the bridging circuits of each usage unit in order to control the energy exchange (E) (see 64 62 and 58, Fig. 1).
Regarding  claim 18, Dannenberg teaches, wherein the energy supply device comprises an AC/DC converter assembly connected to the busbar assembly for the exchanging of electrical energy with a public electrical supply grid or with an AC energy source and the control device is designed, when at least one of the strands is discharged during the energy exchange (E), to charge at least one other of the strands across the AC/DC converter assembly with the electrical energy from the supply grid or from the AC energy source (see 221-n, Fig. 1).
Regarding  claim 20, Dannenberg teaches a method for operating an electrical energy supply device comprising: a plurality of usage units, wherein each usage unit is designed to generate or to buffer electrical energy, and wherein a control device controls an energy exchange (E) between the energy supply device and an appliance coupled to the energy supply device,
wherein the energy supply device carries out the energy exchange (E) through a busbar assembly, wherein busbars of the busbar assembly form a busbar matrix, and in the energy supply device the usage units are divided up into strands and in each strand the usage units are hooked up in a series circuit and the series circuit is connected across a DC voltage converter to one strand end of the strand and each strand end) of the strand is connected across a galvanically separable switching unit to the busbar assembly and the control device selects at least one of the strands by a predetermined suitability criterion for the energy exchange (E) and connects each selected strand galvanically by switching of its switching units to those busbars leading to the appliance (Please see Rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dannenberg.
Regarding claim 15, Dannenberg teaches the control device is designed to galvanically connect the series-connected strands to those busbars which lead to the appliance, wherein in each case, 
Yet does not disclose, a further switching unit is provided for every two strands, which is designed to connect the two strands in series for the energy exchange (E).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dannenberg by having a further switching unit is provided for every two strands, which is designed to connect the two strands in series for the energy exchange (E)since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 390, 82 USPQ2d 1385, 1395-97 (2007)
Regarding claim 16, Dannenberg teaches  The energy supply device according to claim 11,  wherein the control device is designed, in the event that multiple appliances are connected to different busbars of the busbar assembly, to maintain the appliances galvanically separated from each other for the energy exchange (E) by switching the switching units of the strands (see 52, 54, Fig. 1 connecting items to different buss-bars).
Regarding  claim 17, Dannenberg teaches wherein in each case, usage units of the same technology are provided within each strand.
Yet does not disclose the technologies of at least two of the strands are different and the different technologies on the whole produce a current profile and/or power profile dictated by the energy exchange (E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dannenberg by having least two of the strands are different and the different technologies on the whole produce a current profile and/or power profile dictated by the energy exchange (E) since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 390, 82 USPQ2d 1385, 1395-97 (2007)
Regarding  claim 19, The energy supply device according to claim 11, wherein in each case, a capacitor device is provided at an output terminal for the connecting of the appliance. (112 unclear)
Dannenberg teaches the energy supply device according to claim 11.
Yet does not disclose the technologies of at a capacitor device is provided at an output terminal for the connecting of the appliance.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dannenberg by having least two of the strands are different and the different technologies on the whole produce a current profile and/or power profile dictated by the energy exchange (E) since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 390, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        November 19, 2021